Citation Nr: 0701572	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO determined that new and material evidence 
sufficient to reopen the veteran's previously denied claim 
had been submitted.  In that same decision, the RO denied 
service connection for bronchial asthma.  


REMAND

The veteran contends that he did not have a history of asthma 
prior to active duty.  He has submitted VA, private, and 
Social Security Administration (SSA) records which document a 
current diagnosis of bronchial asthma.  He experiences 
frequent acute exacerbations requiring hospitalization.  He 
currently manages his disability with medication, at-home 
oxygen, and nebulizer treatments.  

At induction into service in November 1979, the veteran did 
not report a history of asthma, shortness of breath, or pain 
or pressure in the chest.  On examination, his lungs and 
chest were normal.  In January 1980 the veteran sought 
treatment for chest pain and difficulty breathing.  An upper 
respiratory infection was initially diagnosed.  A few days 
later, acute asthmatic bronchitis was diagnosed.  He was 
treated with antibiotics.  In June 1980 the veteran 
complained of problems breathing.  An upper respiratory 
infection was again diagnosed.  He returned for treatment of 
an upper respiratory infection in September 1980 and March 
1981.  In June 1981, the veteran sought treatment for 
coughing, chest pain, and a productive cough.  Rhonchi were 
noted in the lower right lobe and congestion was noted in all 
lobes.  A lower respiratory infection was diagnosed.  He 
returned for treatment in late June 1981 and increased 
congestion in all lobes with wheezing was noted.  Pneumonitis 
was diagnosed and he was treated with antibiotics.  In 
October 1981, his physician noted wheezing throughout both 
lungs.  Pain on inspiration and expiration was also observed.  
A viral lower respiratory infection was diagnosed.  

The veteran underwent a VA respiratory disorders examination 
in July 1992.  He reported a history of asthma for ten years.  
The examiner diagnosed severe bronchial asthma; however, a 
nexus opinion was not reached.  

Also of record is a February 1998 internal medicine report 
conducted for the benefit of the Social Security 
Administration (SSA).  The veteran recounted a history of 
frequent hospitalizations, upper respiratory infections, and 
episodes of sinusitis and bronchitis requiring antibiotic 
therapy.  He stated that his condition was exacerbated by 
exertion, upper respiratory infections, stress, hot and humid 
weather, extreme cold weather, strong chemical smells, dust, 
and smoke.  The physician diagnosed severe, persistent 
asthma.  

In light of evidence submitted by the veteran indicating 
current bronchial asthma and service medical records 
documenting an episode of asthmatic bronchitis and recurrent 
upper and lower respiratory infections, VA has the duty to 
assist him in the development of his claim by providing him 
with an opinion to determine whether a medical nexus exists 
between his current disability and the respiratory disorders 
which occurred during service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the issue of 
service connection for bronchial asthma is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
for the following development: 

1.  Arrangements should be made to have 
the veteran undergo a special respiratory 
examination in order to ascertain the 
nature and severity of any asthmatic 
condition now present.  The veteran's 
claims file must be submitted to the 
medical examiner for review.  After 
reviewing the claims folder the examiner 
should render an opinion relative to the 
following questions:  a.  Does the 
medical evidence clearly and unmistakably 
show that the veteran's asthma preexisted 
his service in January 1981 and, if so, 
b. does the medical evidence clearly and 
unmistakably show that the preservice 
asthma was not aggravated during service.  
The reasoning behind the medical opinion 
should be fully set forth for the record.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




